DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to amendment filed on 03/15/2022.
			
Status of Claims
3.	In the amendment filed on 03/15/2022,   claims 1-6, 8-10, 12, and 14-16  have been amended;  Claims 7, 11, 13, and 17 have been canceled. New claims 18-26 have been added. claims 1-6, 8-10, 12, 14-16, and 18-26 are pending in the present application.

Allowable Subject Matter
4. 	Claims 1-6, 8-10, 12, 14-16, and 18-26 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
1).	The amendment  filed on 03/15/2022overcome the 102/103 rejection in the Non-Final Rejection dated on 01/19/2022.	
2).	Examiner has indicated allowable subject matter in claim 2 and 6; independent claims 1 and 12 have been amended to incorporate portions of allowable subject matter of previously pending claim 2. Independent claims 19 and 21 have been added to incorporate portions of allowable subject matter of previously pending claim 2. Further, independent claims 23 and 25 have been added to incorporate portions of allowable subject matter of previously pending claim 6. Therefore, the claims are allowable.

3).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to decode video content, in which, a wraparound enable indication is obtained first; then based on it, determine if horizontal wraparound motion compensation is enabled and then obtain reference wraparound offset to predict the current sample; such an unique way is allowable.
The prior arts (Hannuksela (US 20170085917)    and in view Hannuksela (US 20200260063, referred as Hannuksela2 ))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Hannuksela and Hannuksela2 to achieve the same invention as claimed in the instant claim.
Claims 2-6, 8-10 would be allowable because they depend on claim 1.
4).	Independent claim 12 is allowed for the similar reason as for independent claim 1.
Claims 14-16, 18 would be allowable because they depend on claim 12.
5).	For independent claim 19, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to encode video content, in which, a wraparound enable indication is obtained first; then based on it, determine if horizontal wraparound motion compensation is enabled and then obtain reference wraparound offset to predict the current sample; such an unique way is allowable.
The prior arts (Hannuksela (US 20170085917)    and in view Hannuksela (US 20200260063, referred as Hannuksela2 ))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Hannuksela and Hannuksela2 to achieve the same invention as claimed in the instant claim.
Claim 20 would be allowable because they depend on claim 19.
6).	Independent claim 21 is allowed for the similar reason as for independent claim 19.
Claim 22 would be allowable because they depend on claim 21.
7).	Independent claim 23 is allowed for the similar reason as for independent claim 1.
Claim 24 would be allowable because they depend on claim 23.
8).	Independent claim 25 is allowed for the similar reason as for independent claim 1.
Claim 26 would be allowable because they depend on claim 23.

6.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423